       Case 19-90065-LT           Filed 09/19/19       Entered 09/19/19 10:40:02         Doc 12      Pg. 1 of 1


                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA

                                                   Minute Order
Hearing Information:
              ADV: 19-90065                                                                                             0.00
              KRYSTAL ANNE MEDINA VS NATIONAL COLLEGIATE STUDENT LOAN TRUST 2
                     Debtor:   CESAR & KRYSTAL ANNE MEDINA
               Case Number:    17-05276-LT7           Chapter: 7
      Date / Time / Room:      THURSDAY, SEPTEMBER 19, 2019 09:30 AM DEPARTMENT 3
       Bankruptcy Judge:       LAURA S. TAYLOR
        Courtroom Clerk:       SHAWNA ZUCCONI
          Reporter / ECR:      SUE ROSS

Matter:
              PRE-TRIAL STATUS CONFERENCE (fr 9/12/19)



Appearances:

        CHRISTOPHER R. BUSH, ATTORNEY FOR KRYSTAL ANNE MEDINA
        HOLLY NOLAN, ATTORNEY FOR NATIONAL COLLEGIATE STUDENT LOAN TRUST 2
Disposition:                                                                                               1.00


        Continued to 12/04/19 at 11:00 a.m.

        Deadline to add parties and amend documents is 10/16/19.

        Discovery cut-off set as 3/18/20.

        Initial Rule 26 exchanges will be done as agreed upon by the parties as set forth on the record.

        Scheduling Order to be entered by the Court.




Page 1 of 1                                                                                          9/19/2019    10:36:33AM
